                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
DOMINIC ALLEN KING,
                                                                 ORDER
                            Plaintiff,
                                                               19-cv-382-bbc
              v.

TAMMY MAASEN, NURSE P. HULSTEIN and
KRISTINE PRALLE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       In an order entered on July 7, 2019, I granted pro se plaintiff Dominic King leave to

proceed on Eighth Amendment claims that defendants Tammy Maasen, P. Hulstein and

Kristine Pralle failed to take reasonable measures to treat his hemorrhoids. Dkt. #6. I

stayed a decision on plaintiff’s request to proceed on state law negligence claims against

defendants because plaintiff had not stated whether he satisfied Wisconsin’s notice of claim

statute, Wis. Stat. § 893.82. Plaintiff has responded, stating that he submitted a notice of

claim to the attorney general before filing this lawsuit. Dkt. #7. Based on plaintiff’s

response, I conclude that plaintiff may proceed with negligence claims against defendants

based on the same allegations that support his Eighth Amendment claims.




                                         ORDER

       IT IS ORDERED that the screening order in this case, dkt. #6, is AMENDED to

state that plaintiff Dominic King is GRANTED leave to proceed on state law negligence




                                             1
claims that defendants Tammy Maasen, P. Hulstein and Kristine Pralle failed to provide

adequate treatment for his hemorrhoids.

      Entered this 8th day of August, 2019.

                                              BY THE COURT:

                                              /s/
                                              __________________________
                                              BARBARA B. CRABB
                                              District Judge




                                          2
